t c no united_states tax_court robert c and nancy l arnold petitioners v commissioner of internal revenue respondent docket no filed date in date following p's retirement p began receiving annual distributions from his individual_retirement_account ira at that time p wa sec_55 years old the distributions were intended to constitute a series of substantially_equal_periodic_payments within the purview of sec_72 i r c so as to avoid p's having to pay the 10-percent tax pursuant to sec_72 i r c in date after five distributions of dollar_figure each had been made and when p attained age p received dollar_figure from his ira in the notice_of_deficiency r determined that the date distribution impermissibly modified the series of substantially_equal_periodic_payments within the 5-year period beginning on the date of the first distribution and therefore the 10-percent recapture_tax under sec_72 i r c should be imposed on all distributions p received prior to attaining age p contends that the series of substantially_equal_periodic_payments was completed with the fifth distribution in date or in the alternative that the date distribution represented a cost-of-living adjustment held p modified the series of substantially_equal_periodic_payments by receiving the dollar_figure from his ira in date prior to the close of the 5-year period beginning on the date of the first distribution in date and is therefore subject_to the 10-percent recapture_tax on all distributions received prior to attaining age as provided in sec_72 i r c held further p failed to prove that the date distribution constituted a permissible cost-of-living adjustment robert c and nancy l arnold pro sese michael f o'donnell and george w bezold for respondent jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax for the deficiency arises due to the imposition of the 10-percent recapture_tax under sec_72 which was triggered by a date distribution to robert c arnold hereinafter petitioner from his individual_retirement_account the sole issue for decision is whether the date distribution impermissibly modified a series of substantially_equal_periodic_payments all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings by this reference findings_of_fact at the time petitioners filed their petition they resided in delafield wisconsin background from approximately until petitioner was a percent shareholder and vice president of arco industries arco a wisconsin corporation that manufactured chemicals for the swimming pool industry carl ulrich who served as president of arco owned the remaining 50-percent interest in arco in petitioner and mr ulrich sold their interests in arco to sowhite chemical corp sowhite chemical another wisconsin corporation in the same business as arco and petitioner then retired sowhite chemical agreed to pay the purchase_price for petitioner's and mr ulrich's interests in arco through monthly installments over an 11-year period the amount of petitioner's monthly installment was approximately dollar_figure in date sowhite chemical filed for bankruptcy protection and stopped making payments to petitioner ira_distributions when petitioner sold arco he rolled his qualified_pension plan into an individual_retirement_account ira in petitioner retained emjay corp emjay an actuary to calculate the needed series of substantially_equal_periodic_payments from his ira pursuant to sec_72 to avoid the imposition of the 10-percent tax on premature distributions under sec_72 in a date letter an executive vice president of emjay advised petitioner of the different calculation methods petitioner could employ petitioner elected the calculation method that allowed him to receive annual distributions of approximately dollar_figure in date when petitioner wa sec_55 years old he began receiving annual distributions from his ira the distributions from petitioner's ira were as follows date date date date date date dollar_figure big_number big_number big_number big_number big_number petitioner received the dollar_figure distribution in date to compensate for the lack of payment by sowhite chemical after it filed for bankruptcy in date petitioner was over the age of the three permissible methods for calculating the series of substantially_equal_periodic_payments under sec_72 are provided in notice_89_25 q a-12 1989_1_cb_662 the parties agree that the method selected by petitioner satisfies the requirements of notice_89_25 petitioner was born on date notice_of_deficiency in the notice_of_deficiency respondent determined that the date distribution to petitioner was an impermissible modification of a series of substantially_equal_periodic_payments as a result respondent determined that the 10-percent recapture_tax under sec_72 should be imposed on all distributions made prior to the date petitioner attained age opinion the sole issue for decision is whether the date distribution from petitioner's ira impermissibly modified a series of substantially_equal_periodic_payments so as to trigger the imposition of the 10-percent recapture_tax under sec_72 generally amounts distributed from an ira are includable in gross_income as provided in sec_72 sec_408 additionally a 10-percent tax is imposed under sec_72 on any distribution that fails to satisfy one of the exceptions for premature distributions as provided in sec_72 sec_72 states in pertinent part subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 dictates however that if the series of substantially_equal_periodic_payments which otherwise is excepted from the 10-percent tax is subsequently modified other than by reason of death or disability within a 5-year period beginning on the date of the first distribution then the 10-percent tax under sec_72 states in part change in substantially equal payments -- a in general --if-- paragraph does not apply i to a distribution by reason of paragraph a iv and ii the series of payments under such paragraph are subsequently modified other than by reason of death or disability -- before the close of i the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer's tax for the 1st taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period sec_72 will be imposed retroactively on prior distributions made before the taxpayer attains age plus interest this retroactive application of the 10-percent tax under sec_72 is known generally as a recapture_tax see infra petitioners contend that the date distribution of dollar_figure did not impermissibly modify a series of substantially_equal_periodic_payments petitioners make two principal arguments in support of this claim first petitioners contend that the date distribution occurred after the series of substantially_equal_periodic_payments was completed in date and thus no modification occurred respondent asserts that petitioners' contention contradicts the plain language of sec_72 which requires no modifications within a 5-year period respondent notes that in this case the year period beginning with the date of the first distribution ran from through thus respondent argues the date distribution was premature and hence impermissibly modified the series of substantially_equal_periodic_payments respondent's position is supported by the legislative_history of sec_72 the conference_report accompanying the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 supports the proposition that the period described in sec_72 must be completed before further distributions can be received to avoid imposition of the 10-percent recapture_tax under sec_72 in addition the recapture_tax will apply if an individual does not receive payments under a method that qualifies for the exception for at least years even if the method of distribution is modified after the individual attains age thus for example if an individual begins receiving payments in substantially equal installments at age and alters the distribution method to a form that does not qualify for the exception prior to attainment of age the additional tax will be imposed on amounts distributed prior to age as if the exception had not applied the additional tax will not be imposed on amounts distributed after attainment of age this 5-year minimum payout rule is waived upon the death or disability of the employee h conf rept at ii-457 1986_3_cb_1 it is evident that the 5-year period in sec_72 closes at the end of years from the date of the first distribution it does not end on the date of the fifth annual distribution pursuant to a series of substantially equal periodic annual payments in the case herein petitioner received the fifth distribution from his ira in date slightly more than years from the date of the first distribution under sec_72 petitioner was required to wait until sometime in date before he could receive additional distributions that would avoid modifying the prior series of substantially_equal_periodic_payments he did not meet the required waiting_period instead petitioner received his distribution in date prior to the close of the 5-year period as provided in sec_72 next petitioners argue that the date distribution was part of a cost-of-living adjustment which respondent concedes would be a permissible modification to the series of substantially_equal_periodic_payments during the applicable_5-year_period see staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print in this regard petitioners note that the dollar_figure distribution spread over the latter years of distributions was only a 65-percent increase over the prior dollar_figure distributions and was well within the limits of a reasonable cost of living adjustment cla and thus not a modification respondent claims and we agree that petitioners have failed to prove that the purpose of the date distribution was to serve as a cost-of-living adjustment rule a 290_us_111 petitioners did not put forth any evidence of the appropriate cost-of-living adjustment for the relevant time period nor did they explain how they arrived at the figure calculated or why the adjustment was made in the form of a lump-sum payment in date rather than allocated over each of the years petitioner testified that the date distribution was received after sowhite chemical filed for bankruptcy protection in date and ceased making its monthly installment payments to him thus it is evident that petitioner received the distribution as a result of a financial hardship when his monthly cash_flow was suddenly reduced however no exception exists under sec_72 for financial hardship see duffy v commissioner tcmemo_1996_556 pulliam v commissioner tcmemo_1996_354 the legislative purpose underlying the sec_72 tax is that premature distributions from ira's frustrate the intention of saving for retirement and sec_72 discourages this from happening 106_tc_337 see also s rept pincite c b supp in order to avoid the sec_72 tax petitioners must show that the date distribution falls within one of the exceptions provided under sec_72 they have not done so consequently we hold that the date distribution impermissibly modified a series of substantially_equal_periodic_payments thus the 10-percent recapture_tax under sec_72 is applicable to all distributions petitioner received prior to the date he attained to reflect the foregoing decision will be entered for respondent
